     Case 2:16-cv-02917-TLN-DMC Document 58 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DAVIS,                                      No. 2:16-cv-02917-TLN-DMC
12                        Plaintiff,
13             v.                                         ORDER
14    Z. WHEELER, et al.,
15                        Defendants.
16

17            Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20            On February 16, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24            The Court has reviewed the file and finds the findings and recommendations to be supported

25   by the record and the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                          1
     Case 2:16-cv-02917-TLN-DMC Document 58 Filed 03/10/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendations filed February 16, 2021, are ADOPTED IN

 3   FULL; and

 4         2.    Plaintiff’s motion for injunctive relief (ECF No. 43) is DENIED as moot.

 5   DATED: March 8, 2021

 6

 7

 8

 9                                                    Troy L. Nunley
10                                                    United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
